Citation Nr: 0942087	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  03-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a perforated 
eardrum.

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for ulcers.

4. Entitlement to service connection for an anxiety disorder.

5. Entitlement to service connection for kidney stones.

6. Entitlement to service connection for chronic urinary 
tract infections.

7. Entitlement to service connection for a neurological 
disorder.

8. Entitlement to service connection for gastritis.

9. Entitlement to service connection for colitis.

10. Entitlement to service connection for bronchitis and 
shortness of breath.

11. Entitlement to service connection for pyloric and 
duodenal bulb irritability with prominent phrenic ampulla.

12. Entitlement to service connection for gastroesophageal 
reflux disease and dyspepsia.

13. Entitlement to service connection for pancreatitis.

14. Entitlement to service connection for irritable bowels.

16. Entitlement to service connection for enlarged prostate 
and prostatitis.

17. Entitlement to service connection for anemia.

18. Entitlement to service connection for anisocoria.

19. Entitlement to service connection for tension headaches.

20. Entitlement to service connection for traumatic arthritis 
of the back.

21. Entitlement to service connection for traumatic arthritis 
of the left hip.

22. Entitlement to service connection for allergies.


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran-appellant served on active duty from January 1980 
to July 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO).

In April 2007, the Veteran was scheduled to appear at the RO 
for a requested Video Conference hearing before a Veterans' 
Law Judge, but failed to appear.  The Veteran has not offered 
a statement showing good cause for his failure to appear at 
the requested hearing.

The Board remanded the claim in May 2007 for further 
development and consideration. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received in April 2009, the Veteran stated that 
appearing for an examination in a Michigan VA medical 
facility is not possible because he did not have the money to 
travel to a VA facility and obtain lodging in the area.  He 
also stated that he lives in the south in the winter, and it 
is easier for him to get to the nearest VA medical facility 
then.  The Veteran failed to appear for VA examinations in 
Detroit, Michigan in May 2009.  When a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655.  It is found that the Veteran had good cause for his 
failure to report for the previously scheduled VA 
examinations.  With winter approaching, the Veteran should be 
rescheduled for VA examinations at a VAMC within a reasonable 
distance from his winter residence.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA 
examinations by medical professionals 
skilled in the diagnosis and treatment of 
the disorders at issue, namely, kidney 
stones, a neurological disorder, 
gastritis, bronchitis and shortness of 
breath, pancreatitis, allergies, renal 
disease, enlarged prostate and 
prostatitis, anisocoria, tension 
headaches, traumatic arthritis of the 
back, traumatic arthritis of the left hip, 
perforated eardrum, asthma, ulcers, an 
anxiety disorder, chronic urinary tract 
infections, colitis, pyloric and duodenal 
bulb irritability with prominent phrenic 
ampulla, gastroesophageal reflux disease 
and dyspepsia, irritable bowels, and 
anemia, to determine whether any of the 
disorders at issue, if found, bear any 
relationship to service, including any 
treatment or injuries identified in the 
service medical records.  The claims file 
and a separate copy of this remand must be 
made available to the examiner in 
connection with the examination. The 
examiner must annotate the examination 
report that the claims file was in fact 
reviewed in conjunction with the 
examination. Any further indicated special 
tests and studies should be conducted.

The examiner must address the following 
medical questions: Is it at least as 
likely as not (50 percent or greater) that 
kidney stones, a neurological disorder, 
gastritis, bronchitis and shortness of 
breath, pancreatitis, allergies, renal 
disease, enlarged prostate and 
prostatitis, anisocoria, tension 
headaches, traumatic arthritis of the 
back, traumatic arthritis of the left hip, 
perforated eardrum, asthma, ulcers, an 
anxiety disorder, chronic urinary tract 
infections, colitis, pyloric and duodenal 
bulb irritability with prominent phrenic 
ampulla, gastroesophageal reflux disease 
and dyspepsia, irritable bowels, and/or 
anemia are related to service on any 
basis? A complete rationale for any 
opinions expressed should be provided.

3.  Thereafter, review the claims file to 
ensure that all of the foregoing requested 
development has been completed, and pursue 
any development required by the record at 
hand, including further medical 
examination.  In particular, review the 
requested examination report(s) and 
required medical opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, implement 
corrective procedures.  

4.  Inform the Veteran of the consequences 
of failing to report for a VA examination 
without good cause as set forth in 38 
C.F.R. § 3.655.

5.  Then, readjudicate the Veteran's 
claims of entitlement to service 
connection for a kidney stones, a 
neurological disorder, gastritis, 
bronchitis and shortness of breath, 
pancreatitis, allergies, renal disease, 
enlarged prostate and prostatitis, 
anisocoria, tension headaches, traumatic 
arthritis of the back, traumatic arthritis 
of the left hip, perforated eardrum, 
asthma, ulcers, an anxiety disorder, 
chronic urinary tract infections, colitis, 
pyloric and duodenal bulb irritability 
with prominent phrenic ampulla, 
gastroesophageal reflux disease and 
dyspepsia, irritable bowels, and anemia.

4. If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, issue a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal. A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

